      Case 6:18-cr-00015-SEH Document 144 Filed 06/08/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF MONTANA

                                 HELENA DIVISION

 UNITED STATES OF AMERICA,                          CR 18-15-H-SEH

                             Plaintiff,             ORDER

          vs.

 JEREMY JAMES RUMMEL,

                             Defendant.

      The United States' Unopposed Motion for Dismissal of Certain Forfeiture

Proceedings 1 is GRANTED. The forfeiture action against the Glock, Inc. model

19 Pistol, 9 mm semi-automatic caliber pistol, SN:WWK98 l, and 15 Rounds

Assorted Ammunition CAL:9 in the above-captioned case is DISMISSED.

      The Bureau of Alcohol, Tobacco, Firearms and Explosives ("ATF") shall

return the above listed items to the identi tied innocent owner known to the A TF

and the United States Attorney's Office.

                DATED this _day of June, 2020.




                                          United States District Judge

      1
          Doc. 140.
